UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6697


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAKENDRICK FOBBS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:03-cr-00310-H-1; 5:07-cv-00115-H)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lakendrick Fobbs, Appellant Pro Se.    Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lakendrick Fobbs seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.

We   dismiss     the    appeal    for   lack       of   jurisdiction       because    the

notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely      filing    of   a   notice   of       appeal   in   a   civil    case     is   a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on February 2, 2010.           The notice of appeal is considered to have

been filed on April 19, 2010. *                  Because Fobbs failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                       We dispense with

oral       argument    because    the   facts       and   legal     contentions       are

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3